DETAILED ACTION
This Office Action is in response to an application filed on November 25, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for priority from Provisional Application No. 62/993,375, filed on March 23, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

Independent claim 1 is directed to a process for determining whether to permit the communication of data packets between two applications.  This determination is made utilizing a matrix stored within a memory of a first apparatus; however, the two applications for which communication permissions are determined reside on a second distinct apparatus.  Notwithstanding any prior art teachings of the foregoing communication permission arrangement, the limitations of claim 1 require that the first apparatus comprise “a housing arranged to hold [the] second apparatus”, and thus the functional steps of “detecting”, “determining” and “allowing” in claim 1, with regard to second apparatus’ two applications, are being performed independently by the first apparatus that is physically “holding” or cradling the second apparatus.  The prior art does not appear to disclose such an arrangement.  

Independent claim 11, while not identical to independent claim 1, recites the same patentable distinction(s) noted above with regard to independent claim 1, and is therefore allowed under the same rationale.  

Dependent claims 2-10 and 12-20 are each dependent from one of either claim 1 or claim 11, and are therefore allowed under the same rationale.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
July 2, 2022